Order entered December 14, 2016




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-16-00711-CR

                                SHEPHARD MAPOLISA, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the County Criminal Court No. 10
                                       Dallas County, Texas
                               Trial Court Cause No. MA-1462666-L

                                            ORDER
        Before the Court is appellant’s November 29, 2016 motion to file supplemental brief.

The Court GRANTS appellant’s request.

        We ORDER the Clerk of the Court to file appellant’s supplemental brief tendered as of

the date of this order.

                                                       /s/   ADA BROWN
                                                             JUSTICE